Citation Nr: 1713619	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-06 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability evaluation for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), initially rated as 10 percent disabling, prior to January 7, 2009.

2.  Entitlement to an increased disability evaluation for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), rated as 40 percent disabling from March 1, 2009 to April 5, 2016. 

3.  Entitlement to an increased disability evaluation for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), rated as 60 percent disabling from April 6, 2016.

4.  Entitlement to an increased disability evaluation for small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine (stomach disorder), initially rated as 30 percent disabling. 

5.  Entitlement to an increased disability evaluation for paresthesia of the left cheek, initially rated as noncompensable, prior to April 6, 2016. 

6.  Entitlement to an increased disability evaluation for paresthesia of the left cheek, rated as 10 percent disabling from April 6, 2016. 

7.  Entitlement to an increased disability evaluation for costochondritis, initially rated as noncompensable. 

8.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU) for the rating period prior to April 6, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1980 to January 2008. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This rating decision, in pertinent part, granted the Veteran's claims of entitlement to service connection for costochondritis, a stomach disorder, paresthesia of the left cheek, and a cervical spine disorder.  A 10 percent evaluation was assigned for the cervical spine disorder and noncompensable disability evaluations were assigned for the costochondritis, stomach disorder, and paresthesia of the left cheek; an effective date of February 1, 2008 was assigned for these disabilities.

The claims folder was subsequently transferred to the RO in Roanoke, Virginia, and in a July 2009 rating decision, the RO increased the disability evaluation for the stomach disorder to 30 percent disabling, effective February 1, 2008.  Thereafter, in a November 2012 rating decision, the RO, in relevant part, granted a temporary 100 percent evaluation for the cervical spine disorder from January 7, 2009 to February 28, 2009, based on surgical treatment necessitating convalescence; a 40 percent evaluation was assigned from March 1, 2009.  

In March 2013, the Board, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), determined that a claim of entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU) was part and parcel of the Veteran's increased rating claims.  The Board therefore accepted jurisdiction of the issue of TDIU.   At that time, the Board also remanded the appeal for further development.  

In an April 2016 rating decision, the RO assigned a 60 percent disability evaluation for the Veteran's cervical spine disorder, effective April 6, 2016, and a 10 percent disability evaluation for the Veteran's paresthesia of the left cheek, effective April 6, 2016.   The Board notes that, at that time, the RO changed the Diagnostic Code from 5241 to 5243 for the Veteran's cervical spine disorder.  

As the RO did not assign the maximum disability ratings possible (outside of the temporary 100 percent evaluation), the appeals for higher disability evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

A supplemental statement of the case was issued in April 2016.  The Board observes that RO correctly indicated that the issue of TDIU became moot upon the grant of a 100% disability rating, effective April 6, 2016; however, the Veteran's claim of entitlement to TDIU remains on appeal for the rating period prior to April 6, 2016, exclusive of the period of the temporary total disability evaluation (January
 7, 2009 to February 28, 2009).  The case was returned to the Board for appellate consideration.

The issues of entitlement to increased disability evaluations for the service-connected cervical spine disability for the rating periods from March 1, 2009 to April 5, 2016 and from April 6, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to January 7, 2009, the Veteran's status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder) is manifested by pain and favorable ankylosis of the cervical spine.   

2.  For the rating period from March 1, 2009 to April 5, 2016, the Veteran's status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder) is manifested by pain and unfavorable ankylosis of the entire cervical spine.

3.  For the rating period since April 6, 2016, the Veteran's status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder) is manifested by episodes of bed rest having a total duration of at least six weeks during the past 12 months; range of motion of the cervical spine is limited to 85 degrees.

4.  The Veteran's small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine (stomach disorder) causes recurrent epigastric distress with pyrosis, dysphagia, and occasional vomiting; there are no complaints of weight loss, anemia, hematemesis, melena, or impairment of health.

5.  The Veteran's paresthesia of the left cheek most closely approximates moderate incomplete paralysis of the fifth trigeminal nerve.

6.  The Veteran's costochondritis is manifested by no more than slight impairment of the muscles of respiration; there is no functional loss due to muscle damage, no cardinal signs or symptoms of muscle disability, and no atrophy or impairment of function shown.

7.  Since February 1, 2008, the combined impact of the Veteran's service-connected disabilities render him unable to engage and retain substantially gainful employment.

	
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but no higher, for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), have been met for the rating period prior to January 7, 2009.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2016).

2.  The criteria for a disability rating in excess of 40 percent for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), have been met for the rating period from March 1, 2009 to April 5, 2016.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2016).

3.  The criteria for a disability rating in excess of 60 percent for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), have been met for the rating period since April 5, 2016.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2016).

4.  The criteria for an increased rating, in excess of 30 percent for small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine (stomach disorder) have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2016).

5.  The criteria for a disability rating of 10 percent, but no higher, for paresthesia of the left cheek have been met, for the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8205 (2016).

6.  The criteria for an initial compensable rating for costochondritis have not been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5321 (2016).

7.  The criteria for TDIU are met from February 1, 2008 to April 5, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence needed to substantiate a claim for service connection; the Veteran's claims for increased disability ratings and an entitlement to TDIU are downstream from his claims for service connection.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claims for increased disability ratings and TDIU.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and a uniform evaluation is warranted for the rating periods on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Cervical Spine Disorder

The Veteran was initially assigned a 10 percent disability rating for his status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), for the rating period prior to January 7, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5241.   Effective March 1, 2009 to April 5, 2016, the Veteran was assigned a 40 percent disability rating for his cervical spine disorder under this Diagnostic Code.  Beginning April 6, 2016, a 60 percent disability rating was assigned for his cervical spine disorder, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 10 percent evaluation is to be assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral facture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent disability evaluation is assigned for unfavorable ankylosis of the entire spine.

Rating period prior to January 7, 2009

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine disorder most closely approximates the criteria for an increase to a 30 percent disability rating for the rating period prior to January 7, 2009.  The Board acknowledges that, at the November 2007 evaluation, the Veteran had flexion to 35 degrees, extension to 45 degrees, lateral flexion to 35 degrees on the right and 20 degrees on the left, and lateral rotation to 70 degrees on the right and 40 degrees on the left.  Nonetheless, at the February 2009 VA examination, the VA examiner noted that a November 2008 MRI report shows narrowing of the intervertebral neural foramina at the level between C5-6 and C6-7 bilaterally as well as spinal stenosis at C6-7.  

The Board notes that, under the relevant Diagnostic Code, the Veteran's range of motion in November 2007 does not meet the criteria for a 30 percent disability evaluation.  However, the Board acknowledges that the exact date as to when the Veteran's symptoms worsened cannot be ascertained.  The Board notes that the Veteran's reduced range of motion was shown at the February 2009 VA examination (flexion to 15 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 40 degrees on the right and 20 degrees on the left), but points out that finding that the Veteran's cervical spine disorder worsened on the date of that examination and not in the interim time period between the Veteran's discharge from service in February 2008 to the date of the VA examination defies logic.  Such a finding is incongruous with the medical and lay evidence of record; it is highly unlikely that the Veteran's cervical spine disorder had not worsened at some, unknown point, prior to the February 2009 VA examination.  To this point, the Board observes that the Veteran continued to assert worsening symptoms during that time frame.  

As such, the Board finds that the Veteran's cervical spine disorder met the criteria for a 30 percent disability evaluation for the rating period prior to January 7, 2009.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled a 30 percent disability evaluation, but no more, for his service-connected cervical spine disorder for the rating period prior to January 7, 2009.

Rating period from March 1, 2009 to April 5, 2016

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine disorder most closely approximates the currently assigned 40 percent disability rating for the rating period from March 1, 2009 to April 5, 2016.  The Board acknowledges that, at the February 2009 VA examination, the Veteran had flexion to 15 degrees, extension to 5 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 40 degrees on the right and 20 degrees on the left.  The Veteran had unfavorable ankylosis of the entire cervical spine and muscle spasms; however, there was no evidence of muscle atrophy or abnormal gait.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to no more than a 40 percent evaluation for the cervical spine disorder for the rating period from March 1, 2009 to April 5, 2016.  

As the Veteran has been assigned a 40 percent evaluation for the service-connected cervical spine disorder for the rating period from March 1, 2009 to April 5, 2016, further DeLuca analysis is not relevant; a 40 percent disability rating is the maximum evaluation assigned for limited motion.  Johnston v. Brown, 10 Vet. App. 80 (1997) (the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).   The current evaluation contemplates flexion limited to 30 degrees or less.  In essence, if motion were limited to 0 degrees, the evaluation would remain 40 percent.  A higher evaluation could be assigned for unfavorable ankylosis of the entire spine or incapacitating episodes of at least 6 weeks duration.  However, the Veteran did not experience any incapacitating episodes during this rating period and he does not have unfavorable ankylosis of the entire spine.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology of the right or left upper extremities.  

Rating period since April 6, 2016

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's cervical spine disorder most closely approximates the currently assigned 60 percent disability rating for the rating period since April 6, 2016.  The Board acknowledges that the Veteran's VA and private treatment records do not reflect that the Veteran has been prescribed bed rest and treatment by a physician for his cervical spine disorder.  Nevertheless, the Veteran's April 2016 VA examination report shows that the Veteran reported incapacitating episodes of intervertebral disc syndrome of at least 6 weeks in the past 12 months.  A higher evaluation could be assigned for unfavorable ankylosis of the entire spine. However, the Veteran does not have unfavorable ankylosis of the entire spine.

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Veteran was granted service connection for radiculopathy of the right and left upper extremities and assigned a separate 40 percent disability evaluation for his right upper extremity and 30 percent disability evaluation for his left upper extremity.  As the Veteran is separately evaluated for his neurological deficits of his upper extremities, it is not for consideration here.

Stomach Disorder

The Veteran's small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine (stomach disorder) is evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7328-7346.  See 38 C.F.R. § 4.20 (2016) (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

Diagnostic Code 7328 does not provide for a 30 percent disability rating.  A 20 percent disability rating is assigned for symptomatic resection of the small intestine with diarrhea, anemia, and an inability to gain weight.  A 40 percent disability rating is for assignment where resection of the small intestine interferes with absorption and nutrition, manifested by impairment of health objectively supported by examination findings, including definite weight loss.  A 60 percent disability rating is warranted for resection of the small intestine with marked interference with absorption and nutrition, manifested by severe impairment of the health objectively supported by examination findings, including definite weight loss.  See 38 C.F.R. § 4.114, Diagnostic Code 7328 (2016).

Under Diagnostic Code 7346, a 30 percent disability evaluation is warranted for hiatal hernia where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, which is productive of considerable impairment of health.  A 60 percent disability evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severely impaired health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346. 

After a review of all the evidence, the Board finds that for the entire rating period on appeal the Veteran's service-connected stomach disorder more nearly approximate the criteria for the currently assigned 30 percent disability evaluation under Diagnostic Code 7346.  The Board finds that the Veteran does not have material weight loss, hematemesis or melena with anemia, or other symptoms productive of severe impairment of health.  At the February 2009 VA examination, the Veteran complained of daily pyrosis and episodes of dysphagia despite use of medication.  Endoscopy showed esophagitis, with possible short-segment Barrett's esophagus.  At the April 2016 VA examination, the Veteran reported experiencing recurrent epigastric distress, a sensation of obstruction while swallowing, dysphagia, nausea, pain, and vomiting 4 times per year.  The February 2009 and April 2016 VA examiners noted that the Veteran's stomach disorder does not impact his ability to work.  As a result, the Board finds that his current 30 percent disability rating for the Veteran's service-connected stomach disorder adequately compensates him for the extent of his symptoms.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Paresthesia of the Left Cheek

The Veteran is assigned a noncompensable disability evaluation for his paresthesia of the left cheek for the rating period prior to April 6, 2016 and a 10 percent disability rating thereafter pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8205.  

Under Diagnostic Code 8205, a 10 percent disability rating is assigned for moderate incomplete paralysis of the fifth trigeminal cranial nerve.  A 30 percent disability evaluation is assigned for incomplete severe paralysis of the fifth trigeminal cranial nerve and a 50 percent disability rating is warranted where there is complete paralysis of the fifth trigeminal cranial nerve.  Ratings are dependent upon the relative degree of sensory manifestation or motor loss.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board notes that the Veteran was not provided a VA examination regarding his paresthesia of the left cheek prior to April 2016; the diagnosis was made in service and noted on a September 2007 report of medical history.  The April 2016 VA examiner identified the nerve involved with the Veteran's left face paresthesia as the fifth trigeminal nerve. 

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's paresthesia of the left cheek most closely approximates the criteria for a 10 percent disability evaluation, but no higher, for the entire rating period on appeal (since February 1, 2008).  The Veteran's symptoms do not appear to be more than moderate in nature.  Although the Veteran has numbness of the mid-face on the left side and decreased sensation to light touch over the mid face, there was no impairment of function.  Muscle strength testing of the muscles of mastication (clench jaw, palpate masseter, temporalis) were normal.  The Board notes that the VA examiner assessed the degree of impairment of the trigeminal nerve as severe, but the Board is not bound by this assessment, and finds that it is inconsistent with the examination findings and symptoms reported by the Veteran and otherwise shown in the report; the VA examiner found that, other than the area of anaesthesia of the left mid-face, the Veteran was unaffected by his paresthesia of the left cheek.  

Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a rating of 10 percent, but no higher, for his service-connected paraesthesia of the left cheek for the entire rating period since February 1, 2008.


	(CONTINUED ON NEXT PAGE)


Costochondritis

The Veteran's costochondritis is assigned a noncompensable disability rating pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5321.  See 38 C.F.R. § 4.20. 

Diagnostic Code 5321 pertains to the functioning of muscles involved in respiration and the thoracic muscle group.  Under Diagnostic Code 5321, a 0 percent rating is assigned for slight functioning impairment of the thoracic muscles.  A 10 percent rating for moderate functioning impairment of the thoracic muscle, and a maximum 20 percent rating for severe or moderately severe functioning impairment of the thoracic muscles.  Id.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  See generally 38 C.F.R. § 4.73.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  

At all times during the appeal period, the regulations applicable to muscle disabilities provided that a "slight" muscle disability consists of a simple wound of muscle without debridement or infection.  In such cases, service medical records typically show a superficial wound, with brief treatment and a return to duty.  The wound will have healed, with good functional results and none of the cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c).  Objective findings typically include a minimal scar; no evidence of a fascia defect, atrophy, or impaired tonus; and no impairment of functioning or metallic fragments retained in the muscle tissue. 38 C.F.R. § 4.56(d)(1).

A "moderate" muscle disability consists of a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  In such cases, there will be a service department record or other evidence of in-service treatment for the wound and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings typically include entrance and (if present) exit scars, small or linear, indicating a short track of the missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

A "moderately severe" disability of the muscles is shown by a through and through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaints of this injury typically include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements. Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4).  History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Id. Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction.  Id.

Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.  If present, the following are also signs of severe muscle disability: X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile. Id.

After a review of all of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's costochondritis.  The Board notes that the November 2007 evaluation report indicates that the diagnosis was based on a history of subjective chest wall pain and objective findings of tenderness over the left lateral chest wall, without pulmonary disease.  The February 2009 VA examination found that the Veteran had noncardiac chest pain.  

The most recent, April 2016 VA examination report reflects that the Veteran had pain in the left chest approximately two times per month, lasting 5 to 10 minutes per episode; the Veteran's costochondritis was described as a non-penetrating muscle injury to the left thoracic muscle group (XXI).  Upon examination, the Veteran did not have a scar, cardinal signs of muscle disability, muscle atrophy, or functional impairment; his costochondritis had no effect on his muscle substance and function.  Further, while the VA examiners have found a scar associated with the muscle injury, there has been no finding of any effect on muscle substance or function, and he did not have any of the cardinal signs and symptoms of muscle disability. 

In short, the Board finds that this symptom is adequately compensated and most closely approximates the criteria for "slight" impairment of the muscles of respiration.  Accordingly, based on the evidence of record, the Board finds that the Veteran's costochondritis is properly described as slight under the criteria of DC 5321 for thoracic and respiratory muscle injuries.  As such, the preponderance of the evidence is against the assignment of an initial compensable rating for costochondritis.  

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's cervical spine disorder, stomach disorder, paresthesia of the left cheek, and costochondritis are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's cervical spine disorder, stomach disorder, paresthesia of the left cheek, and costochondritis, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's cervical spine disorder, stomach disorder, paresthesia of the left cheek, and costochondritis is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with cervical spine disorder, stomach disorder, paresthesia of the left cheek, and costochondritis, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 




Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2016).

The Veteran seeks entitlement to TDIU on the basis of his service-connected disabilities.  As previously discussed, the Veteran has been granted a 100 percent combined scheduler disability evaluation, effective April 6, 2016, and entitlement to TDIU is moot beginning on April 6, 2016.  The Veteran does not dispute this finding (see correspondence received May 2016).  

Nonetheless, the Veteran contends that he is entitled to TDIU for the entire rating period prior to April 6, 2016, exclusive of the period from January 7, 2009 to February 28, 2009, when he was in receipt of a temporary total disability rating for convalescence.  

During the rating period prior to April 6, 2016, service connection was in effect for:  posttraumatic stress disorder, rated as noncompensable prior to May 4, 2011, and 50 percent disabling as of that date; status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars (cervical spine disorder), rated as 30 percent disabling prior to January 7, 2009 and 40 percent disabling since March 1, 2009; small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine (stomach disorder), rated as 30 percent disabling; postoperative right shoulder slap repair with scar and partial rotator cuff tear and Hill-Sachs deformity, rated as 20 percent disabling; lumbar strain with degenerative disc disease, rated as 10 percent disabling; right knee patellofemoral syndrome, rated as 10 percent disabling; left knee medial meniscus repair, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; residuals of meningitis, rated as 10 percent disabling; paresthesia of the left cheek, rated as 10 percent disabling; costochondritis, rated as noncompensable; removal of the left testicle, rated as noncompensable; keratosis and multiple nevi of the back, rated as noncompensable.  

Given that his cervical and lumbar spine disabilities impact a single body system, the orthopedic system, and specifically the spine, the ratings for these two disabilities can be combined to establish the required 40 percent disability rating required to meet the scheduler threshold under section 4.16(a).  Therefore, he meets the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) for the entire appeal period prior to April 5, 2016.

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board acknowledges that the Veteran has not provided a completed TDIU application.  However, Social Security Administration records reflect that the Veteran was granted Social Security disability benefits in September 2011, secondary to his multiple physical impairments and his service-connected PTSD; an effective date of November 13, 2007 was assigned.

The April 2016 VA examination report indicates that the VA examiner found that the severity of the Veteran's cervical spine, combined with a severe reduction in range of motion prevent the Veteran from obtaining or maintaining gainful employment.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities render him unable to obtain or sustain substantially gainful employment since February 1, 2008.  The evidence of record supports a finding that the combined impact of the Veteran's service-connected disabilities, without regard to advancing age and nonservice-connected disabilities, rendered him incapable of performing the physical and mental actions required by employment from February 1, 2008, the date after he was discharged from service, to April 5, 2016, when his disabilities combined to establish a total schedular rating.  


ORDER

Entitlement to a 30 percent disability evaluation for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars is granted for the rating period prior to January 7, 2009, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 40 percent for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars for the rating period from March 1, 2009 to April 5, 2016 is denied.  

Entitlement to a disability evaluation in excess of 60 percent for status-post anterior cervical discectomy and fusion with degenerative changes, C5-6 with herniated nucleus pulposus, radiculopathy, and surgical scars for the rating period since April 6, 2016 is denied.  

Entitlement to a disability evaluation in excess of 30 percent for small sliding hiatal hernia, gastroesophageal reflux disease, esophagitis, Barrett's esophagus, intermittent solid food iatrogenic dysphagia from service spine surgery, and residuals of status-post ileal twist of small intestine is denied.

Entitlement to a 10 percent disability evaluation for paresthesia of the left cheek is granted for the rating period prior to April 6, 2016, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability evaluation in excess of 10 percent for paresthesia of the left cheek for the period beginning on April 6, 2016, is denied.

Entitlement to a compensable disability evaluation for costochondritis is denied.

Entitlement to TDIU for the appeal period prior to April 5, 2016, granted.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


